

Exhibit 10(o)
AMENDMENT TO
EXECUTIVE RETIREMENT SUPPLEMENT AGREEMENT
(409A Amendment)


THIS AMENDMENT is made and entered into as of the date set forth below, by and
between Energen Corporation, an Alabama corporation (the “Company”), and the
Executive identified below (the “Executive”).


Date:     December 12, 2007


Executive: ________________________


R E C I T A L S


The Company and the Executive have previously entered into an Executive
Retirement Supplement Agreement (the “SERP”) dated as of ________________,
______. The Company and the Executive desire to enter into this Amendment to the
SERP to provide for payments in accordance with Section 409A of the Code with
respect to benefits accrued under the SERP after December 31, 2004.


NOW, THEREFORE, pursuant to Section 3.3 of the SERP, the Company and the
Executive do hereby agree to amend the SERP as follows:


FIRST: Section 2.5(a) of the SERP is hereby amended by adding thereto, at the
end thereof, the following:


Notwithstanding the foregoing, with respect to any distribution that is subject
to the provisions of Section 409A(a)(2)(B)(i) of the Code, such distribution
shall be made as hereinafter provided. First, the Committee shall determine the
Supplemental Retirement Benefit of the Executive as if the Executive had Retired
on December 31, 2004 (the “Preliminary Grandfathered Benefit”). Second, the
Committee shall determine the Supplemental Retirement Benefit of the Executive
as of the Executive’s actual Retirement date. Third, the Committee shall
determine the lump sum value of the Preliminary Grandfathered Benefit based on
the Executive’s attained age as of December 31, 2004 and the factors that would
have been used to calculate Present Value hereunder as of December 31, 2004.
Fourth, the lump sum value determined pursuant to the preceding sentence shall
be increased to reflect the number of months from December 31, 2004 to the date
of payment of the lump sum and to reflect interest accretion and survivorship
based on the factors used in the preceding sentence (the “Final Grandfathered
Benefit”). Fifth, the Committee shall determine the lump sum that would have
been paid pursuant to this Section 2.5(a) without regard to the provision of
Section 409A

1



--------------------------------------------------------------------------------



of the Code (the “Total Benefit”). Sixth, the lump sum benefit to be paid as
promptly as practicable following the Executive’s Severance Date shall be the
lesser of the Final Grandfathered Benefit or the Total Benefit. In the event
that the Total Benefit exceeds the Final Grandfathered Benefit, an additional
benefit shall be paid as promptly as practicable after the date that is six (6)
months following the Executive’s Severance Date. Such additional payment shall
be equal to the excess of the Total Benefit over the Final Grandfathered Benefit
increased to reflect six (6) months interest at the interest rate used to
determine the initial payment made following the Executive’s Severance Date.


SECOND: Section 2.5(b) of the SERP is hereby amended to read as follows:


By executing and filing with the Company a form substantially identical to
Exhibit I hereof, or such other form as the Company may prescribe or approve,
the Executive may revoke an election made pursuant to paragraph (a) above with
respect to the Preliminary Grandfathered Benefits or may make any election which
could be made pursuant to such paragraph with respect to the Preliminary
Grandfathered Benefits but any such election or revocation of an election shall
not become effective if the Executive’s Severance Date occurs within one year
from the date such revocation or election is made. Except for an election or
revocation of an election provided for in this paragraph (b) with respect to a
Participant’s Preliminary Grandfathered Benefits, no changes may be made to an
election made pursuant to paragraph (a) above.


THIRD: The SERP as hereby amended shall remain in full force and effect.


FOURTH: This Amendment shall be effective as of December 12, 2007.


IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized officer and the Executive has hereunto set his hand and seal all
as of the day and year first above written.


ENERGEN CORPORATION




By:    ______________________________
Its:     President and Chief Executive Officer


EXECUTIVE




______________________________

1

